Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 1 of 12




       '()(1'$176 
        EXHIBIT 1
         $XJXVW/HWWHUIURP6%XHUJHOWR'-HIIULHV
             Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 2 of 12




(212) 373-3553

(212) 492-0553

sbuergel@paulweiss.com




           August 18, 2020




           BY ELECTRONIC MAIL

           David Jeffries, Esq.
           1345 Avenue of the Americas, 33rd Floor
           New York, NY 10105

                                Cardwell v. Davis Polk & Wardwell LLP, et al.
                                           (1:19-cv-10256-GHW)

           Dear David:

                           We write further to our July 27, 2020 letter regarding plaintiff’s July 18,
           2020 document production (the “Production”) in the above-captioned action and the two
           meet-and-confer calls we had on August 4 and 6, in which we discussed at length the issues
           raised in our letters and those you sent on July 31 and August 6, 2020.

                           We have had difficulty, despite meeting and conferring for nearly three
           hours, securing clear or straightforward answers to the questions we have posed. As you
           know, we have a third meet and confer call scheduled for later today. We hope this letter
           facilitates a productive discussion. We have taken account of the materials you sent
           yesterday afternoon in providing this response.
     Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 3 of 12

David Jeffries, Esq.                                                                         2


                 We outline below the issues we expect to discuss today and about which we
are seeking definitive clarification. We incorporate by reference the examples,
illustrations, and case citations we have transmitted (in writing and by phone).

                We reserve the right, as granted by the Court (see July 7, 2020 Court Conf.
Tr. at 27), to seek an order that you have waived the right to object to our discovery
requests. First, and setting that to the side, your objections (even if deemed timely) are
insufficient. See, e.g., Fed. R. Civ. P. 34(b)(2)(C) (specifying that “an objection must state
whether any responsive materials are being withheld on the basis of that objection”) and
Fisher v. Forrest, 2017 WL 773694, at *3 (S.D.N.Y. Feb. 28, 2017) (Peck, J.) (describing
specificity requirement). We cannot discern, from the face of your objections, whether
(i) Mr. Cardwell has withheld responsive information on the basis of objections, and (ii) for
example, were we to move to compel production or a response, your response would be
that no additional responsive information exists to be produced. (For instance, and as we
have explained, Mr. Cardwell has objected to certain requests or interrogatories on the
basis that they seek information for certain time periods; we have asked whether
Mr. Cardwell has merely lodged this objection or whether he has instead withheld
information from other time periods. We have asked this question as to each of the
objections Mr. Cardwell has lodged, but have not been able to secure clarification.) Our
aim, in meeting and conferring with you, is to clarify these issues in the hopes of avoiding
the need for further judicial intervention.

               Second, we have explained that many of the issues of concern to us have
nothing to do with the issue of objections (for example, whether Mr. Cardwell’s review
and production were sufficiently thorough, whether he produced responsive information
from platforms he used and for custodians with whom he exchanged responsive
information, and whether documents were imaged in ways that cut off or obscure text).
These issues are the types of mechanical and procedural issues about which parties
routinely confer; we need to make progress on these issues today, as set forth below.

               The list of issues we would like to discuss once again today is as follows:

I.      Interrogatory Responses

        A.     Please confirm whether or not you have declined to provide any
               responsive information in light of any objection, including without
               limitation:

               1.      Any General Objection, including General Objection 17, or confirm
                       that you have not done so; and

               2.      Any Specific Objection, or confirm that you have not done so.

        B.     Please provide a substantive response to Interrogatory No. 5 (identities
               of persons with knowledge of alleged impairment to name and reputation)
               or identify, no later than today’s call, any outstanding issues about which
               you would like to “meet and confer to attempt to clarify the Interrogatory
  Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 4 of 12

David Jeffries, Esq.                                                                           3


               and narrow its scope.” R&O No. 5. We note that we have previously
               discussed, and offered to answer all questions about, this Interrogatory.
               Your August 17, 2020 Supplemental Objections and Responses to
               Defendants’ First Set of Interrogatories (“Supplemental R&Os to the
               Rogs”) do not cure this issue or satisfy the specificity requirement.

       C.      Please provide a substantive response to Interrogatory No. 10
               (computation of damages). Please also amend your Rule 26(a)
               disclosures, including with respect to damages. We note that we have
               previously discussed, and offered to answer all questions about, this
               Interrogatory and disclosure item, and have given you case citations by
               phone relating to this issue, but your August 17, 2020 Supplemental R&Os
               to the Rogs and Second Amended Initial Disclosures reflect no edits to these
               items. As we have noted:

               1.      Rule 26(a) requires parties to submit, in their initial disclosures, a
                       “‘computation’ [of damages], supported by documents.” Design
                       Strategy, Inc. v. Davis, 469 F.3d 284, 295 (2d Cir. 2006) (quoting
                       Fed. R. Civ. P. 26(a)(1)(A)(iii)). Like other initial disclosures, this
                       disclosure must be made “based on the information then reasonably
                       available to [the disclosing party],” and the requirement “is not
                       excused because the disclosing party has not fully investigated the
                       case.” U.S. Bank Nat’l Ass’n v. PHL Variable Ins. Co., 2013 WL
                       5495542, at *2 (S.D.N.Y. Oct. 3, 2013) (internal quotations
                       omitted). These disclosures must be supplemented under Rule 26(e)
                       if the disclosing party learns they are incorrect or incomplete. Id.
                       Courts in the Southern District have required parties who fail to
                       provide even “ball park figures” of the amount of damages they
                       intend to seek, or the evidence on which that amount would be
                       based, to furnish their damages computations and the basis for those
                       damages. See U.S. Licensing Associates, Inc. v. Rob Nelson Co.,
                       2012 WL 1447165, at *5 (S.D.N.Y. Apr. 26, 2012). Parties are not
                       relieved of their 26(a)(1)(A)(iii) obligation to provide a computation
                       of damages claimed and the documentary support for those
                       damages simply because they depend on expert testimony. U.S.
                       Bank, 2013 WL 5495542, at *3. Defendants are entitled to initial
                       disclosures sufficient to “provide [an] assessment of damages in
                       light of the information currently available . . . in sufficient detail so
                       as to inform the defendants of the contours of their potential
                       exposure.” Hesco Parts, LLC v. Ford Motor Co., 2007 WL
                       2407255, at *2 (W.D. Ky. Aug. 20, 2007) (cited in U.S. Bank, 2013
                       WL 5495542, at *3).

               2.      Plaintiff must provide a substantive response, under Rule 33 and in
                       keeping with the above, to Interrogatory No. 10.
      Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 5 of 12

David Jeffries, Esq.                                                                          4


               3.      We also note that in the more than three years since plaintiff first
                       filed his administrative complaint—and notwithstanding that the
                       only relief to which he would be entitled, were there a judgment in
                       his favor, is monetary—plaintiff has at no time articulated a
                       monetary demand. We note further that mediation is mandatory, in
                       the Southern District, for counseled employment cases, and that an
                       articulation by plaintiff of the relief to which he claims he is entitled
                       would be a necessary component of any such mediation.

         D.    As to your response to Interrogatory No. 11 (identities of persons with
               whom plaintiff has exchanged communications concerning the subject
               matter of this litigation), please confirm whether you have withheld any
               responsive information on the basis of any of the objections set forth in your
               August 17, 2020 Supplemental R&Os to the Rogs.

         E.    Please provide a substantive response to Interrogatory No. 13 (email
               addresses and social media accounts/names used/controlled by plaintiff)
               or identify, no later than today’s call, any outstanding issues about which
               you would like to “meet and confer in a good faith effort to better
               understand how this Request [sic] relates to the claims or defenses asserted
               in this action.” R&O No. 13. We note that the parties discussed the
               relevance of this Interrogatory on our call, and that we understood from you
               that you understood the relevance of this Interrogatory. Your August 17,
               2020 Supplemental R&Os to the Rogs do not cure this item or satisfy the
               specificity requirement.

         F.    As to your response to Interrogatory No. 14 (phone numbers/service
               providers used by plaintiff in relevant period), we remain unclear, from the
               face of your August 17, 2020 Supplemental R&Os to the Rogs, whether you
               have declined to provide responsive information in response to this item.
               Please clarify whether Mr. Cardwell has a reasonable belief that he may
               have had responsive communications, from his first date of employment at
               Davis Polk to the present, using any email address or phone number/carrier
               other than those provided.

         G.    As to Interrogatory No. 15 (login credentials and passwords for
               plaintiff’s Davis Polk-issued devices), we request that plaintiff provide his
               best available recollection of the passwords he may have used, or confirm
               whether he transmitted his passwords to his lawyers at or about the time at
               which he left the Firm.

II.      Production

               In our July 27 letter, we set forth examples of a number of apparent
problems in plaintiff’s Production that, taken together, cause us to question whether
plaintiff has made a reasonable search for responsive information in his possession,
  Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 6 of 12

David Jeffries, Esq.                                                                     5


custody, or control, as is his burden. Based on these data, the Production appears to be
critically deficient.

                 We have asked for representations (i) that Mr. Cardwell has made a
reasonable search of information in his possession, custody, or control, and (ii) as to
whether Mr. Cardwell has withheld material on the basis of any objection. We have also
asked that where documents were produced in incomplete form, or without necessary
identifiers (like sender, recipient, date, and time), those deficiencies be cured.

               We have posed the questions below on our meet and confer calls but have
not secured responses. We are seeking definitive clarification on today’s call.

       A.      Objections

               1.      Has Mr. Cardwell withheld any responsive materials on the basis of
                       any general or specific objection? What materials and which
                       objections?

       B.      Platforms

               1.      Has Mr. Cardwell searched for and produced responsive messages
                       from all email accounts in his possession, custody, or control?

               2.      Has Mr. Cardwell searched for and produced responsive messages
                       from all text messaging accounts in his possession, custody, or
                       control?

               3.      Has Mr. Cardwell searched for and produced responsive messages
                       and posts from all social media accounts in his possession, custody,
                       or control?

               4.      Has Mr. Cardwell searched for and produced responsive messages
                       from all Signal or other messaging accounts in his possession,
                       custody, or control?

       C.      Individuals

               1.      In responding to Interrogatory No. 11, which seeks the identities of
                       “all persons to or from whom Plaintiff, or anyone acting on
                       Plaintiff’s behalf. . . has sent or received communications
                       concerning the subject matter of this litigation,” plaintiff has
                       incorporated by reference, among others, “the individuals identified
                       in his . . . Second Amended Initial Disclosures.” Plaintiff’s Second
                       Amended Initial Disclosures include more than 1,900 names of
                       individuals.        The production contains no responsive
                       communications with the vast majority of these individuals, and no
                       communications with various of the individuals Mr. Cardwell
  Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 7 of 12

David Jeffries, Esq.                                                                       6


                       identifies by name in response to various Interrogatories, including
                       family members and other colleagues.

                       (a)    Has Mr. Cardwell searched for and produced responsive
                              communications with all individuals identified in his initial
                              disclosures, R&Os to defendants’ written discovery,
                              pleadings and briefs? With others with whom he believes
                              he may have had responsive communications?

                       (b)    For which individuals has he not done so?

               2.      Other than the documents Mr. Cardwell has promised are
                       forthcoming subsequent to the entry of a protective order:

                       (a)    Has Mr. Cardwell withheld any responsive
                              communications with any of these individuals on the basis
                              of any objection or claim (e.g., that the material constitutes
                              impeachment material)?

                       (b)    What objection or claim?

               3.      Please confirm that Mr. Cardwell is prepared to produce unredacted
                       versions of text messages subsequent to entry of a protective order.

       D.      Completeness

               1.      As we have explained, it is customary for parties to agree to complex
                       ESI protocols that require production of metadata alongside
                       documents. We are willing to make reasonable modifications here,
                       but—as we have also discussed—will require sender, recipient,
                       date, and time of email and text (and other digital) messages. Mr.
                       Cardwell has produced some messages by taking images of his
                       cellphone; such images do not contain the necessary information set
                       forth above. When will Mr. Cardwell be in a position to update the
                       productions he has made to ensure that they include this
                       information?

               2.      You have objected several times to our characterizations of certain
                       documents as incomplete. We are setting forth below two examples
                       of the types of documents to which we are referring. If continuations
                       of these communications exist in the production, they are not
                       sequential; please produce them with families, in groups, with the
                       information we describe above. To avoid similar issues in an
                       updated production, we suggest that Mr. Cardwell’s text messages
                       and emails be collected from iCloud or a similar platform containing
                       metadata, reviewed for responsiveness, and produced.
Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 8 of 12
    Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 9 of 12

David Jeffries, Esq.                                                                                         8


                We sent you a draft protective order on July 31, 2020. As we have explained
on our calls, the draft uses Judge Woods’s standard protective order as a starting point and
proposes modifications to solve for two problems particular to this matter. We hope to
have a constructive discussion on both issues today.

        A.       Privilege

                 This matter will involve the production of documents containing Firm and
client confidences. The Firm cannot risk a finding, in this or any future litigation, that it
or its clients have waived the privilege, or have violated ethical obligations, because of the
manner in which documents were produced in this litigation. Any protective order must
solve for this problem. We wish to identify a solution that will deliver to you and to Mr.
Cardwell the documents to which he is entitled while not inviting these risks.

                We have studied cases involving lawyers and law firms in search of
precedents for how to proceed here. The law in this area is complex and uncertain. Even
if there might be an argument that certain material (for example, on cases on which Mr.
Cardwell worked while a lawyer at the Firm) could be shown to Mr. Cardwell without risk
of waiver, documents cannot realistically be produced only to Mr. Cardwell and not to you
(his counsel).1 Unlike Mr. Cardwell, you never had an attorney-client relationship with the
Firm’s clients, and for this reason, any production would create risk of a finding of waiver
or violation of ethical obligations, absent effective safeguards. (We have considered the
fact that you and Mr. Cardwell are in a privileged relationship, but absent clear authority
addressing this issue, do not have a definitive basis to conclude that production of
privileged materials to you without safeguards, notwithstanding your own privileged
relationship, would not be deemed a waiver.)

               We reviewed, in the absence of meaningful guidance in the case law, a
number of protective orders from cases involving lawyers and law firms in search of
guidance. Only one of the precedents we have found contemplates unconditional
production of client confidential/privileged material. For the reasons set forth above, we
do not think that the model set forth in that order alone provides sufficient protection
against a finding of inadvertent waiver or ethics violation, and we have not been able to
identify what else was done in that matter to solve for this problem.

               That said, the authorities we have seen suggest that whereas “failure to have
made a reservation of privilege may be deemed to have constituted a definitive forfeiture
with respect to subsequent parties,” see, e.g., 1 Edna Selan Epstein, THE ATTORNEY-
CLIENT PRIVILEGE AND THE WORK-PRODUCT DOCTRINE 539 (2017), a model wherein a
party is producing information pursuant to a court order creates, or at least arguably creates,
the equivalent of a standing protection against a later claim of waiver. The protective order
from Young v. Covington & Burling, LLP, 09-464, ECF No. 40 (D.D.C. Dec. 18, 2009)
appears to be an example of this structure. The Young order contemplates production of

1
    It is our understanding that Mr. Cardwell no longer has an active registration with the New York bar;
    please confirm whether this is accurate or if he has an active registration with the bar of any state.
    Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 10 of 12

David Jeffries, Esq.                                                                                        9


“Confidential Client Information”—defined to include all client confidential
information—but only “[i]n the event that the Court enters an order requiring Defendant to
produce any Confidential Client Information.” The edits in our proposed draft reflect the
view that adopting a variation of such an approach here would protect against a claim that
the Firm failed to take reasonable efforts to maintain client confidences and privilege,
because the protective order itself could function as a standing order from the Court to
produce information bearing this designation.2

         B.       Attorneys’ Eyes Only Information

               The other category of changes we have proposed to the protective order
attempts to create a reasonable and efficient mechanism for (i) protecting sensitive
information (e.g. information relating to employee privacy) and (ii) avoiding unnecessary
and wasteful motion practice.

               On August 11, 2020, Mr. Cardwell served 212 requests for production,
several dozen of which call for the production of materials relating to the performance and
employment history of, inter alia, other current and former Davis Polk associates.

                 As you know, information relating to individual employment history can be
highly sensitive. (For instance, we note that Judge Woods’s Individual Rules specify that
among the categories of information “that should be treated with caution and may warrant
a motion for approval of sealed or redacted filing” is information relating to “employment
history.” See Individual Rules of Practice in Civil Cases, Rule 4(A)(i) (Woods, J.)) The
Firm cannot risk a finding that it failed to take reasonable steps to protect the privacy of its
employees and former employees, many of whom had no connection to any of the events
at issue in this case.

                We wish to identify a solution that will deliver to you and to Mr. Cardwell
the documents to which he is entitled while not inviting undue risks in these areas. We are
setting forth an example of a problem for which we attempted to solve through edits to the
protective order, in the hopes that this provides common footing for a discussion today.

         x    Assuming, for instance, that Mr. Cardwell were to seek, and be granted the right
              to procure, certain performance reviews or files relating to allegedly similarly-
              situated associates, it may be necessary to redact or anonymize certain
              personally identifying information—e.g. by using labels like “Associate 1,”
              “Associate 2,” much as Mr. Cardwell has done in his pleadings and briefs—or
              to redact information, like names of clients or matters, that might result in
              inadvertent disclosure of the same.

         x    The Firm wishes to minimize unnecessary motion practice. In the event that
              Mr. Cardwell is unclear as to whether he has been deprived of information to

2
     We note that the Young order further provided that such information could be shared with plaintiff’s
     attorneys, but not with the plaintiff.
    Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 11 of 12

David Jeffries, Esq.                                                                                       10


               which he is entitled—for example, because a document contains redactions—
               the Firm has endeavored to create, in the draft protective order, a mechanism
               whereby contested documents or information could be shared with you, as
               Mr. Cardwell’s lawyer, on an attorneys’ eyes only basis, rather than (i) leaving,
               as the only mechanism for dispute resolution, a motion before the Court, or
               (ii) failing to craft a mechanism for sharing such information until a dispute
               arises. If this mechanism fails to resolve disputes, the parties would retain the
               right to move to compel production of material designated attorneys’ eyes only.

                To reiterate: with our edits to the draft protective order, we have attempted
to solve for the two problems we outline above. We are happy to discuss other proposed
solutions to each, but cannot agree to a protective order that leaves these concerns
unaddressed.3

IV.       Return of Firm Information

                 Separately, as we have mentioned previously, Mr. Cardwell’s Production
makes clear that he has retained Firm confidential information. As Mr. Cardwell is aware,
Firm policy requires that such information be returned to the Firm prior to the departure of
any employee. We have previously requested return of this material, including in
connection with plaintiff’s departure from the Firm, and have informed you that we
continue to seek return of the material to the Firm or safekeeping of the material with the
Court. The Firm is unwilling to invite a holding, in this or any future litigation, that it has
waived privilege because this material remains in Mr. Cardwell’s possession. See, e.g.,
Bowles v. Nat’l Ass’n of Home Builders, 224 F.R.D. 246, 259–60 (D.D.C. 2004)
(corporation waited more than a year to seek judicial action to recover privileged
documents it knew plaintiff, a former employee, had in her possession and therefore waived
privilege to all documents dealing with the same subject matter).

               Please propose a plan for the prompt return or safekeeping, with the Court,
of all Firm and client confidential information in Mr. Cardwell’s possession, custody, or
control on today’s meet and confer call.




3
      We also reserve the right to object to your assertion, in your responses and objections to defendants’
      written discovery, that your responses shall be deemed “Confidential” under any protective order.
      (Plaintiff’s Supplemental Objections and Responses to Defendants’ First Set of Interrogatories, at 2.)
  Case 1:19-cv-10256-GHW Document 75-1 Filed 09/29/20 Page 12 of 12

David Jeffries, Esq.                                                                      11


                                      *      *       *

               Defendants reserve all rights, including to take any and all steps to address
the above deficiencies or others arising out of further review of the responses or additional
information discovered through the meet and confer process or otherwise.

                                      Sincerely,

                                      /s/ Susanna Buergel

                                      Susanna Buergel
